                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO
                                       __________
UNITED STATES OF AMERICA,

                        Plaintiff,

v.                                                                              No. CR 20-1901-MV

KRYSTAL SANCHEZ and
ADOLPHO GRIEGO,

                        Defendants.

                                      Order and Notice of Trial

        THIS MATTER is before the Court on the defendants’ Unopposed Motions to Continue

Trial [86, 88]. The Court has weighed the representations made in the motion and finds granting

a continuance to resolve these issues outweighs the public and defendants’ interest in a speedy trial

pursuant to 18 U.S.C. § 3161, for the reasons set forth in the defendants’ Motion.

        Conducting a trial in the face of these facts would be contrary to the interests of justice.

Zedner v. United States 126 S. Ct. 1976 (2006). Now, therefore,

        IT IS ORDERED that the trial of this action be and hereby is continued from

August 9, 2021, to Monday, December 13, 2021, at 9:00 a.m., on a trailing docket, in the Aspen

Courtroom at the United States Courthouse in Santa Fe, New Mexico, pursuant to 18 U.S.C.

§ 3161(h)(7)(A), with the following pretrial dates and deadlines. It is further ordered that the period

of time from the entry of this Order until the new trial date shall be excluded from the time

limitations set forth within 18 U.S.C. § 3161(c)(1).
 Event                                                          Date/Deadline
                                              Counsel must file all trial documents in accordance
                                               with this schedule until a Motion to Continue is
                                                           GRANTED by the Court.
 Pretrial Motions                                                   October 1, 2021
 (Other than Motions in Limine)
 Motion to Continue                                               November 1, 2021
 Joint Jury Instructions,                                            November 8, 2021
 Witness and Exhibit Lists, Voir Dire

 Objections to Witness and Exhibit Lists,                           November 15, 2021
 Objections to Voir Dire

 Motions in Limine/Response/Reply                November 1, 2021 / November 8, 2021 / November 15, 2021.

                                                Responses and Replies to Motions filed 14 days or more before
                                            this deadline are due in accordance with the Federal and Local Rules
                                                                    of Criminal Procedure.

                                              A continuation of the trial date does not extend the Response or
                                                  Reply deadline for previously filed Motions in Limine.

 Call of the Calendar                                      November 19, 2021, 9:30 a.m.
 Jury Selection/Trial                                      December 13, 2021, 9:00 a.m.

        In an effort to conserve judicial resources, the Court must be advised of all plea agreements

no later than ten (10) working days prior to trial. The plea must be entered at least five (5) days

prior to the trial date.

                                             _______________________________
                                               MARTHA VÁZQUEZ
                                               UNITED STATES DISTRICT JUDGE

Linda Z. Romero, Courtroom Deputy - (505) 992-3826
Trial Preparation guidelines: http://www.nmd.uscourts.gov/content/honorable-martha-vazquez
